DETAILED ACTION
	Receipt of Applicant’s Amendment, filed October 12, 2021 is acknowledged.  
Claims 1, 11, and 17 were amended.
Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard to claim 17, the claim recites “wherein the second metadata operation is not assigned a signature based upon the second metadata operation not not assigning signatures based upon the write operation not being accounted for the by metadata log.  The specification does not make any statement or provide any indication of when a write operation is not assigned a signature.  Merely stating that operations not having signatures have not been accounted for and tracked by the dirty region log does not state that the lack of being accounted for and tracked is the reason no signature was assigned.  There is no support for the claim limitation of “wherein the second metadata operation is not assigned a signature based upon the second metadata operation not being accounted for by the metadata log”.  One of ordinary skill in the art would not be able to determine when a received write operation is not assigned a signature.  One of ordinary skill in the art (reading the specification) would expect every write operation received by the system to be logged and assigned a signature.  One of ordinary skill in the art would reasonably interpret Paragraph [0059] of the specification as describing a possible failure condition, when a write operation is not properly accounted for and tracked by the log (such as a possible corrupted log entry).  One of 
Claim 17 further recites “forward a second metadata operation to a file system for the first node, wherein the second metadata operation is not assigned a signature”.  Paragraph [059] of the specification explicitly recites that “the write operation is intercepted above the file system… where the dirty region log is being implemented, and thus can be assigned the signature before being forwarded to the file system”.  This recitation of the specification makes it clear that the signature is assigned prior to being forwarded.  There is no support for forwarding an operation that does not have a signature.  For examination purposes this claim limitation has been interpreted in line with the prior explained interpretation, wherein the assigned signature is an invalid signature as result of a failure condition. 

With regard to claim 17, the claim recites “failing, by the file system, the second metadata operation and process the first metadata operation based upon a determination that the second metadata operation is not assigned the signature and that the first metadata operation is assigned the first signature”.  There is no support for the recitation of the second metadata operation being failed upon the determination that the first metadata operating is assigned the first signature, or that the fist metadata operation is processed based upon a determination that the second metadata operation is not assigned the signature.  The scope of the claims is not commensurate with the scope of the specification.  Within the specification (Paragraph [0059]) each operation is processed or failed based on the evaluation of its own signature, not another operations 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon [8341115] in view of Ozdemir [2011/0099342], Thiel [2007/0162516], and Sun [5799306].

With regard to claim 1 Natanzon teaches A method comprising: 
performing asynchronous incremental transfers of data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to  of a storage object (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) from a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”); 
assigning a signature as the identifier (Natanzon, Column 9, lines 64 “metadata for the write transaction, such as an identifier”),…, to a metadata operating received by the first node for execution as the write transaction (Id), wherein the signature indicates that the metadata operation will be accounted for by a metadata log (Natanzon, Column 9, lines 32-38 “Journal Processor 180 functions generally to manage the journal entries of LU B”; Figure 1, see Journal Processor 188 for Site I);
…
during a last asynchronous incremental transfer of the asynchronous incremental transfers (Natanzon, Column 14 lines 6-7 “Switching from Asynchronous Data Replication to Synchronous Data Replication”), logging metadata operations (Figure 1, see Journal Processor 188 and Journal LU 184, which are part of Sight I) including the metadata operation as the write size, locations, and the data itself for the write transaction (Natanzon, Column 9, lines 49-57 “Write transaction 200 generally includes the following fields: … a write size… a location in journal LU… a location in LU B… the data itself”) and timestamps (Natanzon, Column 9, line 52-53 “a timestamp,  of the metadata operations as the write transaction (Natanzon, Column 9, line 59-50”) into the metadata log (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 “DPA- … journaling of I/O request issued by a host computer to the storage system”; Column 4, lines 43-46 “Journal – a record of write transactions issued to a storage system; used to maintain a duplicate storage system, and to roll back the duplicate storage to a previous point in time”) by the first node (Figure 1, Site I) based upon the first node executing the metadata operations upon the storage object (Natanzon, Column 4, lines 43-46), wherein sequence numbers Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the exact time the IO arrived at the DPA”) are assigned by the first node to the metadata operations as the DPA in Site I journaling the I/O request issued to it (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data”) based upon an order of the first node executing the metadata operations (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of 
replicating, by the first node (Natanzon, Figure 1 Site I), the metadata operations (Natanzon, Column 8, lines 51-55 “DPA 112 may send its write transactions to DCPA 124”) and the timestamps (Natanzon, Column 9, line 52-53 “a timestamp, which is the date & time at which the transaction was received by source side DPA 112”; Column 9, line 58-64 “Write transaction 200 is transmitted from source side DPA to target side DPA… A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time”) in the metadata log (Figure 1, 188) to the second node for execution upon the replicated storage object (Figure 1, See Site II) in the order according to the sequence numbers (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
…
transitioning to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to synchronous replication may require the system to eliminate all of the lag, acknowledging each write at the replication site to the production site as it occurs”).  
Natanzon does not explicitly teach assigning a signature, determined based upon a hash of data… triggering replication of dirty regions of the storage object, identified by a dirty region log, to the replicated storage object in response to completion of the metadata operations being replicated.
Ozdemir teaches assigning a signature, determined based upon a hash of data (Ozdemir, ¶65 “the data change map data structure may be a hash or skip list”)… triggering replication of dirty regions of the storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”; ¶73 “In 412… this step may only be performed in the write request possibly overlaps with one or more earlier write requests to the volume”), identified by a dirty region log (Ozdemir, ¶65 “data change map”)… to the replicated storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”) in response to completion of the metadata operations being replicated as using the replication log (Id)…
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by  transaction identifier taught by Natanzon using the hash taught by Ozdemir as it yields the predictable results of creating a unique identifier for each transaction.  This hash 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the replication device taught by the proposed combination using the logging improvements taught by Ozdemir as it yields the predictable results of improving the performance for writes most of the time.  Ozdemir recites:
Whereas typical logging solutions for asynchronous replication to secondary storage may log application write data in a replication log for each write operation, the present disclosure may involve performing data logging only when a write request overlaps with an earlier write request which has not been replicated yet.  This is possible because if data from a write operation has not been overwritten, when replication is performed, the data for that write operation may be replicated directly from the volume.  The method may thus save log space dramatically when the number of writes that overlap with pending writes to secondary storage is much less than the number of non-overlapping writes.  This is indeed expected to be the case for most applications.  Thus, the solution may improve the performance for writes by reducing I/O bandwidth and processing by not writing the data twice (e.g., to the volume and to the replication log) most of the time. (Ozdemir, ¶57).

Natanzon does not explicitly teach failing, by the file system of the first node, metadata operations that do not have assigned signatures.  Thiel teaches failing, by the file system of the first node, metadata operations that do not have assigned signatures (Thiel, ¶23 “if the log file is found to be invalid., a destination machine 206 initiates an error process at 316”; Figure 3, see 314, 316, 308).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the logging/replication device taught by the proposed combination to validate the log entries as taught by Thiel as it yields the predictable results of ensuring that no errors have occurred during the logging process.  

Natanzon does not explicitly teach triggering replication … of the storage object, identified by .. and latest timestamps read from an active file system of the first node… wherein the latest timestamps are conditionally applied only if the latest timestamps are larger than timestamps in an inode of the replicated storage object.   Sun teaches triggering replication as replication sites will propagate changes asynchronously (Sun, Column 11, lines 13-15) … of the storage object (Sun, Column 22, lines 16 “replicated object”), identified by .. and latest timestamps (Sun, Column 11, lines 21 “applying the data with the latest timestamp”) read from an active file system of the first node as the first of two replication sites (Sun, Column 11, lines 16-17 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other)… wherein the latest timestamps are conditionally applied only if the latest timestamps are larger than timestamps (Sun, Column 11,  in an inode (Sun, Column 7, lines 44-45 “The id column is a unique number that identifiers the replicated object on the local node”) of the replicated storage object as the second replication site (Sun, Column 11, lines 16-17 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to use the conflict resolution techniques taught by Sun as it yields the predictable results of resolving possible conflicts that may occur during asynchronous replication (Sun, Column 11, lines 13-23).

With regard to claims 2 and 12 the proposed combination further teaches wherein the metadata operation comprises a create operation as a write transaction effectively creates a new value (Natanzon, Column 9, lines 64 “metadata for the write transaction, such as an identifier”).

With regard to claims 3 and 13 the proposed combination further teaches wherein the metadata operation comprises a set attribute operation as the data value being written by the transaction is setting the value of that data object (Natanzon, Column 9, lines 64 “metadata for the write transaction, such as an identifier”).

With regard to claims 4 and 14, the proposed combination further teaches wherein the triggering replication of dirty regions of the storage object comprises:  P01-0111 29.02.US.ORG34executing write operations upon the storage object as the write operations performed on the primary volume (Ozdemir, ¶75 “The replication log may be used to replicate the changes that have been made to the volume to the secondary storage; for example, metadata and data from various log records may be used to perform the same write operation on a corresponding volume in the secondary storage as were performed on the primary volume”) and the replicated storage object as the write operations replicated from the log performed on the secondary storage (Id) based upon the write operations corresponding to non-dirty regions (Ozdemir, ¶67 “if it is determined that the write request does not overlap with any earlier write requests… in such cases a metadata only log record (e.g., including the metadata stored in step 404) may be created, and the method may proceed to step 414).  

	With regard to claims 5 and 15, the proposed combination further teaches wherein the triggering replication of dirty regions of the storage object comprises: executing write operations upon the storage object as the write operations performed on the primary volume (Ozdemir, ¶75 “The replication log may be used to replicate the changes that have been made to the volume to the secondary storage; for example, metadata and data from various log records may be used to perform the same write operation on a corresponding volume in the secondary storage as were performed on the primary volume”) and refraining from replicating the write operations to the replicated storage object (Ozdemir, ¶106 “The filter structure should adapt to the statistical distribution of members so that it can be compressed by representing a group of neighboring elements (in their key space) instead of individual  based upon the write operations corresponding to dirty regions identified by the dirty region log as the sequential stream of updates to the data volume (Id) which may be identified based on the linking data structure (Ozdemir, ¶72 “a linking data structure to indicate if an overlapping write has been made to an area of the volume; such a data structure may help serve to link entries in the replication log”).  

	With regard to claims 6 and 16 the proposed combination further teaches wherein the metadata log is a queue (Natanzon, Column 3, lines 61-65 “ a queue manager coupled with the receiver and the state machine for temporarily queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process”) within which the metadata operations are ordered based upon the sequence numbers (Natanzon, Column 10, lines “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”).  

	With regard to claim 7 the proposed combination further teaches logging timestamp (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at  changes for the storage object as the write transaction (Id) into the metadata log as the write transaction journal (Natanzon, Column 9, lines 32-38 “Journal Processor 180 functions generally to manage the journal entries of LUB.  Specifically, journal processor 180 (i) enters write transactions received by DPA 124 from DPA 112 into the journal, by writing them to the journal LU, (ii) applies the transactions to LU B, and (iii) updates journal entries in the journal LU with undo information and removes already-applied transactions from journal”).  

	With regard to claim 8 the proposed combination further teaches replicating the timestamp changes (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) within the metadata log to the replicated storage object as applying the transactions (Natanzon, Column 3, lines 61-65 “ a queue manager coupled with the receiver and the state machine for temporarily queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process”).  

	With regard to claim 9 the proposed combination further teaches comprising: holding incoming metadata operations until a snapshot is created for the last asynchronous incremental transfer (Natanzon, Column 8, lines 63-67 “In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregated ‘Snapshot” of all write activity performed in the multiple I/O requests, and sends the .  

	With regard to claim 10 the proposed combination further teaches wherein the replicating the dirty regions of the storage object comprise: refraining from replicating portions of the dirty region log (Ozdemir, ¶106 “The filter structure should adapt to the statistical distribution of members so that it can be compressed by representing a group of neighboring elements (in their key space) instead of individual elements.  A sequential stream of updates to the data volume should be represented with a single elements that identifiers the resulting range of the updated blocks rather than individual updates.  This will lead to a very compact data structure when the blocks can be grouped in such a way”) that are rendered invalid due to subsequently executed metadata operations as the sequential stream of updates to the data volume (Id) which may be identified based on the linking data structure (Ozdemir, ¶72 “a linking data structure to indicate if an overlapping write has been made to an area of the volume; such a data structure may help serve to link entries in the replication log”).  

With regard to claim 11 Natanzon teaches A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine (Natanzon, Column 4, lines 5-7 “a computer-readable storing medium storing program code for causing a computing device to…”) to: 
perform asynchronous incremental transfers of data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”) of a storage object (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) from a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”); 
assign a signature as the identifier (Natanzon, Column 9, lines 64 “metadata for the write transaction, such as an identifier”), …, to a metadata operating received by the first node for execution as the write transaction (Id), wherein the signature indicates that the metadata operation will be accounted for by a metadata log (Natanzon, Column 9, lines 32-38 “Journal Processor 180 functions generally to manage the journal entries of LU B”; Figure 1, see Journal Processor 188 for Site I);
…during a last asynchronous incremental transfer of the asynchronous incremental transfers (Natanzon, Column 14 lines 6-7 “Switching from Asynchronous Data Replication to Synchronous Data Replication”), log metadata operations (Figure 1, see Journal Processor 188 and Journal LU 184, which are part of Sight I) including the metadata operation as the write size, locations, and the data itself for the write transaction (Natanzon, Column 9, lines 49-57 “Write transaction 200 generally includes the following fields: … a write size… a location in journal LU… a location in LU B… the  and timestamps (Natanzon, Column 9, line 52-53 “a timestamp, which is the date & time at which the transaction was received by source side DPA 112”) of the metadata operations as the write transaction (Natanzon, Column 9, line 59-50”) into the metadata log (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 “DPA- … journaling of I/O request issued by a host computer to the storage system”; Column 4, lines 43-46 “Journal – a record of write transactions issued to a storage system; used to maintain a duplicate storage system, and to roll back the duplicate storage to a previous point in time”) by the first node (Figure 1, Site I) based upon the first node executing the metadata operations upon the storage object (Natanzon, Column 4, lines 43-46), wherein sequence numbers Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the exact time the IO arrived at the DPA”) are assigned by the first node to the metadata operations as the DPA in Site I journaling the I/O request issued to it (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through Column 7, line 10 “host computer 104 is a SAN initiator that issues I/O requests (write/read operations) through host device 140 to LU A… System 100 includes two data protection applications, a source side DPA 112 and a target side DPA 124.  A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data”) based upon an order of the first node executing the metadata operations (Natanzon, Column 10, lines 28-
replicate, by the first node (Natanzon, Figure 1 Site I), the metadata operations (Natanzon, Column 8, lines 51-55 “DPA 112 may send its write transactions to DCPA 124”) and the timestamps (Natanzon, Column 9, line 52-53 “a timestamp, which is the date & time at which the transaction was received by source side DPA 112”; Column 9, line 58-64 “Write transaction 200 is transmitted from source side DPA to target side DPA… A second stream, referred to as an DO METADATA stream, includes metadata for the write transaction, such as an identifier, a date & time”) in the metadata log (Figure 1, 188) to the second node for execution upon the replicated storage object (Figure 1, See Site II) in the order according to the sequence numbers (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
…transition to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to synchronous replication may require the system to eliminate all of the lag, acknowledging each write at the replication site to the production site as it occurs”).  
Natanzon does not explicitly teach assign a signature, determined based upon a hash of data… trigger replication of dirty regions of the storage object, identified by a dirty region log, to the replicated storage object in response to completion of the metadata operations being replicated.
Ozdemir teaches assign a signature, determined based upon a hash of data (Ozdemir, ¶65 “the data change map data structure may be a hash or skip list”)… trigger replication of dirty regions of the storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”; ¶73 “In 412… this step may only be performed in the write request possibly overlaps with one or more earlier write requests to the volume”), identified by a dirty region log (Ozdemir, ¶65 “data change map”)… to the replicated storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”) in response to completion of the metadata operations being replicated as using the replication log (Id)…
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by  transaction identifier taught by Natanzon using the hash taught by Ozdemir as it yields the predictable results of creating a unique identifier for each transaction.  This hash would further allow the system to use the same identifier in the transaction log as it uses in the data change map.

Whereas typical logging solutions for asynchronous replication to secondary storage may log application write data in a replication log for each write operation, the present disclosure may involve performing data logging only when a write request overlaps with an earlier write request which has not been replicated yet.  This is possible because if data from a write operation has not been overwritten, when replication is performed, the data for that write operation may be replicated directly from the volume.  The method may thus save log space dramatically when the number of writes that overlap with pending writes to secondary storage is much less than the number of non-overlapping writes.  This is indeed expected to be the case for most applications.  Thus, the solution may improve the performance for writes by reducing I/O bandwidth and processing by not writing the data twice (e.g., to the volume and to the replication log) most of the time. (Ozdemir, ¶57).

Natanzon does not explicitly teach fail, by the file system of the first node, metadata operations that do not have assigned signatures.  Thiel teaches fail, by the file system of the first node, metadata operations that do not have assigned signatures (Thiel, ¶23 “if the log file is found to be invalid., a destination machine 206 initiates an error process at 316”; Figure 3, see 314, 316, 308).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the logging/replication device taught by the proposed combination use validate the log entries as taught by Thiel as it yields the predictable results of ensuring that no errors have occurred during the logging process.  
Thiel uses the transaction log file which contains a unique sequence number indicating the logs (Thiel, ¶18).  Within the proposed combination the system is using an 
Natanzon does not explicitly teach triggering replication … of the storage object, identified by .. and latest timestamps read from an active file system of the first node… wherein the latest timestamps are conditionally applied only if the latest timestamps are larger than timestamps in an inode of the replicated storage object.   Sun teaches triggering replication as replication sites will propagate changes asynchronously (Sun, Column 11, lines 13-15) … of the storage object (Sun, Column 22, lines 16 “replicated object”), identified by .. and latest timestamps (Sun, Column 11, lines 21 “applying the data with the latest timestamp”) read from an active file system of the first node as the first of two replication sites (Sun, Column 11, lines 16-17 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other)… wherein the latest timestamps are conditionally applied only if the latest timestamps are larger than timestamps (Sun, Column 11, lines 21 “applying the data with the latest timestamp”) in an inode (Sun, Column 7, lines 44-45 “The id column is a unique number that identifiers the replicated object on  of the replicated storage object as the second replication site (Sun, Column 11, lines 16-17 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to use the conflict resolution techniques taught by Sun as it yields the predictable results of resolving possible conflicts that may occur during asynchronous replication (Sun, Column 11, lines 13-23).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon [8341115] in view of Ozdemir [2011/0099342] and Thiel [2007/0162516].

With regard to claim 17 Natanzon teaches A computing device comprising: a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor (Natanzon, Column 7, lines 14-15 “Each DPA 112 and 124 is a computer that includes inter alia one or more conventional CPUs and internal memory”) to: 
perform asynchronous incremental transfers of data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”) of a storage object (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) from a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”); 
assign a first signature as the identifier (Natanzon, Column 9, lines 64 “metadata for the write transaction, such as an identifier”), …, to a first metadata operating received by the first node for execution as the write transaction (Id), wherein the first signature indicates that the first metadata operation will be accounted for by a metadata log (Natanzon, Column 9, lines 32-38 “Journal Processor 180 functions generally to manage the journal entries of LU B”; Figure 1, see Journal Processor 188 for Site I);
forward (Natanzon, Column 9, lines 52-53 “a timestamp, which is the dat and time at which the transaction was received by source side DPA 112”) a second metadata operation as any additional transactions received (Natanzon, Column 9, lines 64 “metadata for the write transaction, such as an identifier”) to a file system (Natanzon, Figure 1, 112, and 108) for the first node (Natanzon, Figure 1, Site 1), wherein the second metadata operation is … assigned a signature (Natanzon, Column 9, lines 32-38 “Journal Processor 180 functions generally to manage the journal entries of LU B”; Figure 1, see Journal Processor 188 for Site I)…;
… process the first metadata operation based upon a determination that … the first metadata operation is assigned the first signature (Natanzon, Column 9, lines 58-67 “Write transaction 200 is transmitted from source side DPA 112 to target 
during a last asynchronous incremental transfer of the asynchronous incremental transfers (Natanzon, Column 14 lines 6-7 “Switching from Asynchronous Data Replication to Synchronous Data Replication”), log metadata operations (Figure 1, see Journal Processor 188 and Journal LU 184, which are part of Sight I) including the metadata operation into the metadata log (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 “DPA- … journaling of I/O request issued by a host computer to the storage system”; Column 4, lines 43-46 “Journal – a record of write transactions issued to a storage system; used to maintain a duplicate storage system, and to roll back the duplicate storage to a previous point in time”) by the first node (Figure 1, Site I) based upon the first node executing the metadata operations upon the storage object (Natanzon, Column 4, lines 43-46), wherein sequence numbers Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the exact time the IO arrived at the DPA”) are assigned by the first node to the metadata operations as the DPA in Site I journaling the I/O request issued to it (Column 4, lines 53-55 “PRODUCTION SITE – a facility where one or more host computers run data processing applications that write data to storage systems”; Column 6, lines 61 through  based upon an order of the first node executing the metadata operations (Natanzon, Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”)
replicate, by the first node (Natanzon, Figure 1 Site I), the metadata operations (Natanzon, Column 8, lines 51-55 “DPA 112 may send its write transactions to DCPA 124”)  in the metadata log (Figure 1, 188) to the second node for execution upon the replicated storage object (Figure 1, See Site II) in the order according to the sequence numbers (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may ; 
…
transition to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to synchronous replication may require the system to eliminate all of the lag, acknowledging each write at the replication site to the production site as it occurs”).  
Natanzon does not explicitly teach assign a signature, determined based upon a hash of data… trigger replication of dirty regions of the storage object, identified by a dirty region log, to the replicated storage object in response to completion of the metadata operations being replicated.
Ozdemir teaches assign a signature, determined based upon a hash of data (Ozdemir, ¶65 “the data change map data structure may be a hash or skip list”)… trigger replication of dirty regions of the storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”; ¶73 “In 412… this step may only be performed in the write request possibly overlaps with one or more earlier write requests to the volume”), identified by a dirty region log (Ozdemir, ¶65 “data change map”) to the replicated storage object (Ozdemir, ¶75 “In 416, changes to the volume may be replicated to secondary storage using the replication log”) in response to completion of the metadata operations being replicated as using the replication log (Id).

It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the replication device taught by Natanzon using the logging improvements taught by Ozdemir as it yields the predictable results of improving the performance for writes most of the time.  Ozdemir recites:
Whereas typical logging solutions for asynchronous replication to secondary storage may log application write data in a replication log for each write operation, the present disclosure may involve performing data logging only when a write request overlaps with an earlier write request which has not been replicated yet.  This is possible because if data from a write operation has not been overwritten, when replication is performed, the data for that write operation may be replicated directly from the volume.  The method may thus save log space dramatically when the number of writes that overlap with pending writes to secondary storage is much less than the number of non-overlapping writes.  This is indeed expected to be the case for most applications.  Thus, the solution may improve the performance for writes by reducing I/O bandwidth and processing by not writing the data twice (e.g., to the volume and to the replication log) most of the time. (Ozdemir, ¶57).

Natanzon does not explicitly teach the second metadata operation is not assigned a signature, based upon the second metadata operation not being accounted for by the metadata log; fail, by the file system, the second metadata operation… based upon a determination that the second metadata operation is not assigned the signature.  Thiel teaches the second metadata operation is not assigned a signature as when , based upon the second metadata operation not being accounted for by the metadata log as an invalid entry does not properly accounted for the transaction (Id) this situation may occur when the log entry for a transaction (Thiel, ¶18) is found to be invalid during inspection (Thiel, ¶23); fail, by the file system, the second metadata operation… based upon a determination that the second metadata operation is not assigned the signature as only when a signature exists in the log directory is the replication process initiated (Thiel, ¶21 “the asynchronous replication process determines if any existing transaction log files are available in source log directory”) wherein any invalidate log entries do not initiate replication (Thiel, ¶23 “if the log file is found to be invalid., a destination machine 206 initiates an error process at 316”; Figure 3, see 314, 316, 308).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the logging/replication device taught by the proposed combination use validate the log entries as taught by Thiel as it yields the predictable results of ensuring that no errors have occurred during the logging process.  
Thiel uses the transaction log file which contains a unique sequence number indicating the logs (Thiel, ¶18).  Within the proposed combination the system is using an identifier (Natanzon, Column 9, lines 64) to track the transactions, wherein this identifier has been generated using a hash to enable the system to check for changes as taught by Ozdemir.  Ozdemir teaches the use of metadata stored in the log to enables the 

	With regard to claim 18 the proposed combination further teaches wherein the machine executable code causes the processor to: log timestamp (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) changes for the storage object as the write transaction (Id) into the metadata log as the write transaction journal (Natanzon, Column 9, lines 32-38 “Journal Processor 180 functions generally to manage the journal entries of LUB.  Specifically, journal processor 180 (i) enters write transactions received by DPA 124 from DPA 112 into the journal, by writing them to the journal LU, (ii) applies the transactions to LU B, and (iii) updates journal entries in the journal LU with undo information and removes already-applied transactions from journal”).  

	With regard to claim 19 the proposed combination further teaches wherein the machine executable code causes the processor to: replicate the timestamp changes (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at  within the metadata log to the replicated storage object as applying the transactions (Natanzon, Column 3, lines 61-65 “ a queue manager coupled with the receiver and the state machine for temporarily queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process”).  

	With regard to claim 20 the proposed combination further teaches wherein the machine executable code causes the processor to: hold incoming metadata operations until a snapshot is created for the last asynchronous incremental transfer (Natanzon, Column 8, lines 63-67 “In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregated ‘Snapshot” of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation into target storage system 120.”).  

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.
With regard to the 112a rejections, Applicant argues (Page 9 of remarks) that “Timestamp changes due to data operations are not logged into the dirty region log [022]” and that this provides support for the claimed limitations.  In response please note that the claim recites both a “metadata log” and a “dirty region log”.  These are clearly two distinct logs within the claimed system.  The recitation of the failure to assign .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  TechTerms.com provides a definition exemplifying how one of ordinary skill may interpret the term “Inode”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156